Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to an amendment filed 06/26/2020. 
2.	Claims 1, 4, 6-18 are pending in this application; claims 1, 4 and 14 are independent claims. Claims 1, 4 and 14 have been amended; and, claims 2, 3 and 5 have been cancelled. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4, 6, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighhow et al. (“Leighhow”, US 20130108126 A1) and Parker et al. (“Parker”, US 20030009493 A1).
	
figs. 5 and 8: image data displayed on timeline 530 and 640) 
and pieces of second medical data each of which is included in data indicating medical information and is other than the first medical data (figs. 5 and 8: selecting 632 displays studies on the timeline and selecting 634 displays other items), so that the pieces of first medical data and the pieces of second medical data are associated with times, wherein the pieces of first medical data are of a plurality of types of image data (figs. 5, 7 and 8; para [0062-0064]: displayed in figs. 5 and 7 is a timeline 640 that can be filtered for a particular type such as wound photos, dermatology etc.); and
processing circuitry configured to receive an operation performed on any of the pieces of second medical data displayed in time series (fig. 6; para [0055]: the Show Studies box 632 can be selected to show studies on the timeline and by selecting a study from the timeline, the clinician can view the selected study),
extract, for each of a plurality of types of image data, an earliest piece of first medical image data and a latest piece of first medical image data from among pieces of first data included in a time range from memory and display the earliest piece of first medical image data and the latest piece of first medical image data (figs. 5, 6 and 8; para [0062-0064]: displayed in figs. 5 and 6 is a timeline 640 that can be filtered for a particular type such as wound photos or dermatology with first image dated 1/24 and latest image dated 10/04). 
Leighhow does not disclose receiving an operation performed on any of pieces of second data displayed in time series to acquire a time range. However, Parker in the analogous art of digital objects teaches: receiving an operation performed on any of pieces of second data displayed fig. 6C; para [0041]: selection of second data 1999 and displaying representations of digital multimedia objects/first data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parker with the teachings of Leighhow. One having ordinary skill in the art would have been motivated to combine such objects to provide emphasis and focus only on data within the time period of interest and avoid clutter.
	As per claim 4, the modified Leighhow teaches the system of claim 1. The modified Leighhow further teaches a memory configured to store therein pieces of first medical data each of which includes at least image data indicating medical information and pieces of second medical data each of which is included in data indicating medical information and is other than the first medical data, so that the pieces of first medical data and the pieces of second medical data are associated with times, wherein the pieces of first medical data are of a plurality of types of image data, and processing circuitry configured to receive an operation performed on any of the pieces of second medical data displayed in time series, to acquire a time range corresponding to the received operation, extract an earliest piece of first medical data and a latest piece of first medical data from among pieces of first medical data included in the time range from the memory, wherein the earliest piece of first medical data and the latest piece of first medical data are of a type selected from among the plurality of types of image data and display at least one extracted piece of first medical data. (Leighhow: figs. 5, 6 and 8; para [0062-0064]: displayed in figs. 5 and 6 is a timeline 640 that can be filtered for a particular type such as wound photos or dermatology with first image dated 1/24 and latest image dated 10/04; fig. 6; para [0055]: the Show Studies box 632 can be selected to show studies on the timeline and by selecting a study from the timeline, the clinician can view the selected study; Parker: fig. 6C; para [0041]: an operation performed on any of pieces of second data displayed in time series to acquire a time range). 
Leighhow: para [0035, 0038, 0052, 0060, 0065]: e.g. history (e.g., examination and progress reports of health and illnesses) and medicine and allergy lists/immunization status; laboratory test results; study images with other media; procedure reports, healthcare related visits, and other information). 
	As per claim 8, the modified Leighhow teaches the system of claim 1. The modified Leighhow further teaches receiving, as the operation, a determination operation to determine a first point in time and a second point in time and acquire a time period from the first point in time to the second point in time as the time range (Parker: fig. 6C: a first point in time January and a second point in time December 1999). 
	As per claim 9, the modified Leighhow teaches the system of claim 1. The modified Leighhow further teaches receiving, as the operation, a determination operation to determine a first point in time and successively acquire a time period from the first point in time to a second point in time that is successively changeable, as the time range, every time a time range is newly acquired, extract at least one of the pieces of first medical data corresponding to the newly-acquired time range, and every time at least one of the pieces of first medical data is extracted, display the newly-extracted piece of first medical data (Leighhow: fig. 6; para [0055]: first medical data; Parker: figs. 6(B-C); para [0041, 0043]: user can select a date by selecting a bar on any of the histogram timeline). 
	As per claim 10, the modified Leighhow teaches the system of claim 1. The modified Leighhow further teaches displaying the time range (Parker: fig. 3C: time range displayed and highlighted). 
Leighhow: fig. 6; para [0055]: thumbnails are displayed on a timeline bar with time indicator). 
	As per claim 12, the modified Leighhow teaches the system of claim 11. The modified Leighhow further teaches displaying the time range in the bar (Parker: fig. 3C: January to December, “J…D”).
	As per claim 13, the modified Leighhow teaches the system of claim 1. The modified Leighhow further teaches extracting, as at least one of the pieces of first medical data corresponding to the time range, at least one selected from between one or more pieces of medical image data and one or more reports (Leighhow: figs. 5, 6 and 8; para [0044, 0062-0064]: displayed in figs. 5 and 6 is a timeline 640 that can be filtered for a particular type such as wound photos or dermatology).
5.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighhow (US 20170068780 A1), Parker et al. (“Parker”, US 20030009493 A1) and Hayter et al. (“Hayter”, US 20180217917 A1). 
	As per claim 7, the modified Leighhow teaches the system of claim 6. Although the modified Leighhow further teaches displaying, as the pieces of second medical data, at least one selected from among: prescription records, vital data, specimen examination data, image measurement data, medical examination reports, and care providing records, in time series (Leighhow: figs 3(A-C): pathology, patient consult, CT head, etc.), the modified Leighhow does not explicitely disclose data being doses or  displaying, as prescription records, doses of a selected medication to a selected patient, in time series. However, Hayter in the analogous art of medical fig. 4B; para [0078]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hayter with the teachings of the modified Leighhow. One having ordinary skill in the art would have been motivated to combine such conditions given that there’s a need to track conditions such as by investigating the dose of recent administrations of medication (para [0007]).
6.	Claims 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighhow et al. (“Leighhow”, US 20130108126 A1) and Cho (US 20140072282 A1).
As per claim 14, Leighhow teaches a medical processing system comprising a memory configured to store therein pieces of first medical data each of which includes at least image data indicating medical information (figs. 5 and 8: image data displayed on timeline 530 and 640);
pieces of second medical data each of which is included in data indicating medical information and is other than the first medical data, so that the pieces of first medical data and the pieces of second medical data are associated with times, wherein the pieces of first medical data include a plurality of types of image data and processing circuitry configured to receive an operation performed on any of the pieces of first medical data displayed in time series and display the pieces of second medical data and the time range so as to be associated each other, in time series (figs. 5, 6 and 8; para [0062-0064]: displayed in figs. 5 and 6 is a timeline 640 that can be filtered for a particular type such as wound photos or dermatology with first image dated 1/24 and latest image dated 10/04). 
Leighhow does not disclose receiving an operation performed on any pieces of first data displayed in time series, to acquire a time range corresponding to the received operation. However, Cho in the analogous art of digital objects teaches: receiving an operation performed on any pieces of first data displayed in time series, to acquire a time range corresponding to the fig. 2B; para [0030-0036]: user input to perform editing that includes initiating selection via user input to acquire a time range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parker with the teachings of Leighhow. One having ordinary skill in the art would have been motivated to combine such objects to provide emphasis and focus only on data within the time period of interest and avoid clutter.
As per claim 15, the modified Leighhow teaches the system of claim 14. The modified Leighhow further teaches receiving, as the operation, a selecting operation to select a first piece of image data and a second piece of image data from among the pieces of first medical data displayed in time series, and acquire a time period from a time corresponding to the first piece of image data to a time corresponding to the second piece of image data as the time range (Leighhow: figs. 5 and 8; para [0062-0064]: selecting 632 displays studies on the timeline and selecting 634 displays other items and providing filtering; Cho: fig. 2B; para [0030-0036]).
As per claim 16, the modified Leighhow teaches the system of claim 1. The modified Leighhow further teaches displaying, as the pieces of second medical data, at least one selected from among: prescription records, vital data, specimen examination data, image measurement data, medical examination reports, and care providing records, in time display the time range so as to be pieces of second medical data displayed associated with the in time series (Leighhow: para [0035, 0038, 0052, 0060, 0065]: e.g. history (e.g., examination and progress reports of health and illnesses) and medicine and allergy lists/immunization status; laboratory test results; study images with other media; procedure reports, healthcare related visits, and other information). 
As per claim 18, the modified Leighhow teaches the system of claim 1. The modified Leighhow further teaches displaying, as at least one of the pieces of first medical data, at least one selected from between one or more pieces of medical image data and reports in time series Leighhow: figs. 5, 6 and 8; para [0044, 0062-0064]: displayed in figs. 5 and 6 is a timeline 640 that can be filtered for a particular type such as wound photos or dermatology).
7.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighhow et al. (“Leighhow”, US 20130108126 A1), Cho (US 20140072282 A1) and Hayter et al. (“Hayter”, US 20180217917 A1). 
	As per claim 17, the modified Leighhow teaches the system of claim 16. The modified Leighhow further teaches displaying, as the pieces of second medical data, at least one selected from among: prescription records, vital data, specimen examination data, image measurement data, medical examination reports, and care providing records, in time series (Leighhow: para [0035, 0038, 0052, 0060, 0065]: e.g. history (e.g., examination and progress reports of health and illnesses) and medicine and allergy lists/immunization status; laboratory test results; study images with other media; procedure reports, healthcare related visits, and other information). The modified Leighhow does not explicitly disclose data being doses or displaying, as prescription records, doses of a selected medication to a selected patient, in display the time range so as to doses displayed in time series. However, Hayter in the analogous art of medical conditions teaches displaying, as prescription records, doses of a selected medication to a selected patient, in display the time range so as to doses displayed in time series (fig. 4B; para [0078]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hayter with the teachings of the modified Leighhow. One having ordinary skill in the art would have been motivated to combine given that there’s a need to track conditions such as by investigating the dose of recent administrations of medication (para [0007]).


Response to Arguments
	Applicant's arguments filed 06/26/2020 have been considered as a whole but are moot in view of the new ground(s) of rejection. 

Inquires
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 


	
/Le Nguyen/			
Patent Examiner 			
March 23, 2021


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174